MORRISON, Judge.
The offense is robbery by assault; the punishment, 20 years.
Jeff Davis, the injured party, testified that on the night in question as he approached his home he opened the front door and stepped inside and was assaulted by appellant, who hit him on the head with a brick and wrestled him to the floor; that appellant, with the aid of an accomplice, Williams, took his purse containing $80.00 from his pocket without his consent while he was struggling on the floor. Davis further testified that he got a good look at appellant and Williams as they ran from his house, and was later able to identify them and pick them out of a police lineup.
Appellant, testifying in his own behalf, claimed a defense of alibi, and called his girl friend in support of the defense.
The jury found against appellant’s defensive theory, and we find the evidence sufficient to support the conviction. No formal bills of exception appear in the record, and no brief has been filed in appellant’s behalf.
Finding no reversible error, the judgment is affirmed.